Stiles, J.
(dissenting). — The plaintiff in the superior court, the appellee here, alleged ownership of lots 15, 16 and 17, in blocks 1 and 2, in Wallace’s addition to the city of Tacoma; that his lots had a water frontage on Puget Bound, a navigable arm of the sea, for a distance of more than one hundred and fifty feet; that defendants had, about May 1, 1890, taken exclusive possession of the shore in front of his lots, including all the area between high and low water marks, and had placed certain obstructions in the way of his access to the water, and were threatening to increase the obstructions, and refused him any access to the water from his land, or to permit him to enjoy any of his riparian rights. The prayer of the complaint Avas for a mandatory injunction to secure the removal of the obstructions. The ansAver admitted plaintiff’s ownership to high water mark, but denied his right of access and all other riparian rights; admitted taking possession of the shore; claimed improvements in actual use for commerce, trade and business on March 26,1890, and prior thereto, and the right to purchase the land improved under the act of that date; and alleged the distance between high and low water marks to be not exceeding Iavo hundred and fifty feet, and from high Avater to Avater of the depth of five fathoms to be four hundred feet. The court below sustained a demurrer to the answer, and the opinion of this court has reversed the ruling.
I think the demurrer should have been sustained — ■ First, for the reason that the allegations of the answer, intended to show improvements March 26, 1890; were not *256the statements of any fact, but conclusions of law; and, secondly, on the main question, because the law of the case Is different from that announced by the court in its decision.
This is the first instance in the recorded history of English or American law where private persons, for private ends, have been sustained by a court in taking and maintaining permanent possession of the shore of an arm of the sea, or of any navigable water, to the exclusion of the owner of the bank from passing over it to the water; and if the act of March 26, 1890, has the effect ascribed to it, it is the first act of an English or American legislature, not excepting those of New York and New Jersey, which has ever done so much. The public right in navigable waters, and to the soil underlying them, have been freely regulated and disposed of by both parliament and the legislatures; but both have held sacred the rights admitted to exist in connection with the lands bordering the waters, whether with or without constitutional rules against taking private property without- compensation. These rights have been regulated in divers ways proper to their locality, according to the complicated necessities of crowded harbors or the unfrequented shores of remote waters; but while it is true that a few courts have theoretically denied, many have actually upheld them, and no other legislature has ever ignored them. Even the act o. the legislature of New York, in 1840, which gave rise to the case of Gould v. Railroad Co., 6 N. Y. 548, made the most ample provision for drawbridges, so as to continue navigation in bays and streams cut off by the railroads, and for the extension of wharves and docks across the tracks to the river beyond; all of which was in obedience to the settled policy of the state, inaugurated in 1786, which prohibited the sale of any shore lands to other than riparian owners. Rumsey v. Railroad Co., 114 N. Y. 423 (21 N. E. Rep. 1066). Of the other old states, every one, from the Massachusetts colony in 1641 *257down to New Jersey in 1848 and 1869, lias similar provisions to those of New York, and a similar policy. Of the younger states, while some have no provisions by statute on the subject, every one which has a statute yields to the shore owner the right to wharf, and in the great majority of the others the courts have held such a right to exist whenever the question has been presented. I know this argument proves nothing in the face of the claim that it is for every state to settle for itself, through its legislature, what its policy in this regard will be, I adduce it merely by way of offering a reason why this court should be slow to conclude that the effect of the act of 1890 was, and was intended to be, what it has now been decided to be.
We are not a new people. As an organized community we date from 1853. True, the sovereignty was withheld until 1889; but, upon the faith of a policy adopted and placed among the statutes of the territory in 1854, lands were acquired upon the shores of our navigable waters, and improvements made at great cost by private persons — improvements which had a large share in making it possible for Washington to become a state, but which the principle of the court’s decision would render it possible for the very next legislature to sweep out of existence or confiscate without compensation. This was a territorial statute, it is true; but the territory was competent to frame, and did frame, policies in a hundred other particulars between which and this I can see no distinction. If Massachusetts, in 1641, when a mere colony of Great Britain, could absolutely grant away the soil beneath the waters, so as to bind her when she became a state, as well as the states of Maine and New Hampshire; and if the provincial governor of New York could, in 1689, grant to the city of New York the fee of the shore between high and low water marks, whereon are now based some of the most valuable titles in that city and in the world — it would seem tobe no *258great violation of common sense to say that the Territory of "Washington could lawfully legislate to the extent of the act of 1854. And who has ever questioned the title to shore lands under the Massachusetts ordinance, or under the Bongan charter of 1689?
But it is said that the constitution, or the act of 1890, or both together, have repealed the act of 1854. Let us see. In the schedule of the constitution (art. 27, § 2), in obedience to the last clause of § 24 of the enabling act, it was provided that all laws in force in the territory, not repugnant to the constitution, should remain in force until they expired by limitation or were repealed by the legislature; and then there was a proviso “that this section shall not be so construed as to validate any act of the legislature of Washington Territory granting shore or tide lands to any person, company, or any municipal or private corporation.” What effect does that proviso have on any such act? It prevents the constitution from “validating” it. If the act was a valid law, it continued so; if it was invalid, it continued the same. Everybody knows that the proviso was aimed at a single ease where the legislature of the' territory did once attempt to grant shore lands to a railroad company; and it was merely to prevent that act from gathering force from the constitution, so as to render that valid which it was suspected had become or had always been invalid, that the proviso was enacted. The grant was believed to have been a fraud, and dead in law, and the proviso was to prevent its being galvanized into life. But the act of 1854 (code, § 3271) was not a grant of lands in any sense. This court has said it was “but a license, at most”; and, while I do not agree that the right to wharf out was dependent upon the act, the court’s statement is good law, to the effect that it was not a grant of tide or shore lands, and therefore was not covered by the proviso in question. But mark the difference *259when the constitution touches shore lands covered by patents of the United States, taken and paid for in good faith by settlers. Article 17 treats of tide lands, and in its second section the state expressly disclaims all title to such patented lands, unless the United States shall set aside the patents as fraudulent. Now, under the case of Pollard’s Lessee v. Hagan, 3 How. 229, these patents, so far as the tide lands were concerned, were absolutely void, and the lands would have belonged to the state but for the constitutional waiver made by the people of the state, in their high sense of fairness and justice.
The only other provision on the subject in the constitution is in § 1 of article 17, where the state’s ownership of the beds and shores of all the navigable waters in the state to ordinary high water mark is asserted. But it did not require any such assertion to vest those lands in the state j for by an unbroken line of decisions, from far back of Pollard’s Lessee v. Hagan, the courts have held that this ownership is in the state, thrust upon it as sovereign, in trust for its own people and those of the nation, for purposes of commerce and navigation as natural highways. It is idle to say that this assertion in the constitution conferred or strengthened the actual title of the state, and this could not, therefore, have been its purpose. But there was a valid purpose to subserve by this assertion, and that was to put it beyond question that in this state the sovereignty assumed was to high water mark, and not merely to low water mark. The United States, in 'hll its grants, has conceded that the fast land stops at high water mark; but in some of the states, as Massachusetts, Bhode Island, Illinois, and Minnesota, the title of the shore owner has been conceded to extend to low water, or a certain distance below high water mark. This concession was by legislation in some states, and by the decisions of courts in others. Meyers v. St. Louis, 8 Mo. App. 266. I hold that it was to *260place Washington in the rank of the greater number of states which stop the title of the shore owner at high water that the constitutional assertion of ownership was made, and for no other purpose, since no other purpose could be subserved by it. But mark, again, the care with which this assertion of ownership was coupled with the proviso, “that this section shall not be construed so as to debar any person from asserting his claim to vested rights in the courts of the state.” Under the view the court takes of these constitutional provisions, what vested right could there be to which the proviso would apply? It could not have reference to any wharf property erected under the act of 1854, since the court says that act was a mere license ; and a mere license is revocable at the pleasure of the licensor, and creates no vested rights. Kivett v. McKeithan, 90 N. C. 106; Johnson v. Skillman, 29 Minn. 95 (43 Am. Rep. 192; 12 N. W. Rep. 149); St. Louis Stock Yards v. Wiggins Ferry Co., 112 Ill. 384 (54 Am. Rep. 243); Cobb v. Fisher, 121 Mass. 169. So the court holds that the right to future accretions is not a vested right, citing Taylor v. Underhill, 40 Cal. 471, although that was merely the refusal of the court to declare a void certificate of purchase from the state a cloud upon plaintiff's right. This leaves nothing whatever for the constitutional provision to act upon, and the language, under the court's interpretation, is mere sound without any substance whatever.
The article (15) on harbors and tide waters is nothing more than a limitation upon the legislature prohibiting it forever from disposing of the sea or river beds beyond certain lines in front of incorporated towns. Such lines exist in all important harbors, and are drawn to preserve the public right of navigation. Usually their location is changed from time to time as circumstances require, and it was a change of this kind, fully authorized by the state, that produced the case of Yates v. Milwaukee, 10 Wall. 497. The court seems to construe § 2 of this article as *261though there were never to be any wharves here except “ upon certain designated areas/5 and that construction is quite harmonious with the views taken of the constitutional scheme as a whole] but, if anything else were necessary to convince one that the whole construction is 'wrong, this would supply it. Certainly no equally absurd scheme could be conti’ived, unless some one were to propose that until the state builds its wharves, all ships must be anchored at the harbor line — cargo and passengers to get ashore as best they can.
Turning now to the act of March 26, 1890, the first thing that attracts attention, as having a bearing on the matter under discussion, is that, for some reason, the law gives the pre-emptive right to buy tide lands, with certain exceptions, not to the public at large, but to the upland owner] and therein, I maintain, is fashioned the general policy of the state on this subject, which is to enlarge the right conceded to be in upland owners by the act of 1854, and is exactly in harmony with the legislation of every other state in the union which has lands of this character and laws upon the subject. I say this is the policy, because it is not going outside of proper bounds to further say that, of all the shores of navigable waters within the State of Washington, not one ten-thousandth part will be free from this pre-emptive right of shore owners or their grantees, under § 12 of the act. This § 12 has some striking language in it, which, to my mind, further shows the policy. Under it, when an abutting owner has attempted to convey tide lands in front of his uplands, or littoral rights therein, his grantee may purchase the tide lands to the extent of the tract or rights (littoral rights) so conveyed. Now, what are the “littoral rights55 which the upland owner could so convey? Are they what the constitution speaks of as “vested55 rights? The mere license under the act of 1854 was not one of them, because a license is personal *262to the licensee and cannot be conveyed. 13 Amer. <fc Eng. Enc. Law, 545. What “littoral” right could an upland owner attempt to convey but his right to wharf out by way of severance? I confess inability to imagine any other; and if there is no other, and this one has no existence, then the statute has nothing to act upon. But suppose it was the wharf license that was meant, § 12 says nothing about an executed license as the one to be confirmed; and, if this be the littoral right intended, then the legislature did not look upon the act of 1854 as repealed by the constitution. Furthermore, it is hard to see what good the state’s deed to the shore owner’s grantee will do for him, whether the littoral right be natural or statutory, if the harbor line area is to be a wall between him and deep water. The state would be driving a hard bargain, indeed, with any such plan of operations, and is not to be suspected of such a scheme. But the most important thing about this § 12 is the legislative admission contained in it that the “land” and the “littoral right” are two so distinct and severable things that' they may absolutely belong to different persons by deeds from the state. This is exactly what the doctrine of riparian access and wharfage is, and the justice of the provision made is apparent.
Lastly, touching the proviso of the eleventh section:
“That if valuable improvements, in actual use for commerce, trade or business, have been made upon said tide lands by any person, association or corporation, the owner or owners of such improvements shall have the exclusive right to purchase the land so improved: Provided, That nothing in this act shall be so construed [as] to apply to any improvements made after the passage of this act.”
Here, again, the care of the legislature to preserve the right of the upland owner to acquire these lands is manifested most broadly; for, subsequent to the passage of the act no enlargement of the improvements can be *263made, and the court in its decision so holds. And it is also to be noted that, whereas, the upland owner may acquire all of the tide lands in front of his upland, the improver has the pre-emptive right to nothing but the “land so improved”] so that in this case the appellants’ purchase would be limited to the exterior line of their actual works on the 26th day of March, 1890, and the appellee could acquire all in front of them to the harbor line. Now, it was settled in Weber v. Board of Harbor Commissioners, that a purchaser of tide lands from the state was entitled to none of the rights of a riparian owner. 18 Wall. 57. Upon what consideration, then, was this pre-emptive right conferred upon “improvers?” The act itself furnishes the answer. By § 12, where the upland owner has by his'deed, for a consideration, conveyed his rights away, his grantee will be protected] yet there may be another class who have merit equally as strong as the grantee under a deed. Where the owner of the fee of land has stood by for years, while an adverse claimant under color of title has made valuable improvements, the improvements offset the damages for withholding, pro tanto (code, § 641) j and, if the inaction of the owner continues beyond the term of our statute of limitations, the very title is presumed to have passed to the adverse party. An easement, however, of the nature of which the upland owner’s rights, both by nature and by statute, largely partake, is much more easily lost. It is lost if the holder of the right does, or permits to be done, any act inconsistent with the future enjoyment of the right. 6 Amer. & Eng. Ene. Eaw, 147. Therefore, if an upland owner has in any case remained passive while another has in good faith placed erections in the waters in front of him, which have not been abandoned, but are in customary use, the equitable policy of § 12 requires that an estoppel be sustained against the denial of the upland owner that he has conveyed to his permissive improver. *264The courts, which have often restrained intrusions of this kind, when objected to promptly, would have supported such an estoppel; why, then, should not the legislature recognize it ?
But I maintain that the statute did not and could not deprive the upland owner of his full right to move promptly in the courts for the removal of any obstruction to his access to the water, where it was placed there against his will, and under threats of force and violence, as the fact is admitted to be in this case, and that whenever such a state of facts exists any title derived from the state roust be held in trust for the upland owner. Such cases are precisely within the principles of Atherton v. Fowler, 96 U. S. 513, and numerous other cases, where force, fraud and the misconduct of officers have transferred lands patented by the United States to their rightful owners. Emphasis is laid upon the construction by the last paragraph of the section, where it is provided that nothing in the act shall apply to improvements made after the date of its passage; showing the legislative intention to discourage all scrambling possessions or claims not founded upon the upland owner’s deed. Conceding, however, that the act was intended to apply to such a claim as the one at bar, it cannot be regarded in any other light than as showing the intention to make improvements alone the basis for the state’s parting with its legal title, leaving the holders of adverse equities to resort to the courts for their enforcement. United States v. Schurz, 102 U. S. 378. And here the importance attached to a pleading of the facts in the answer appears. None of the material averments of the complaint were denied; for the allegations therein of the plaintiff’s various rights were not material. If by nature the plaintiff had the rights claimed, it was not necessary to plead them, and the statute gave him the exclusive right to purchase. The answer was a confession and avoidance *265in the nature of a plea in bar. But the rules of equity pleading require that a plea in bar shall state the facts upon which the avoidance is claimed, so that the plaintiff may demur to the sufficiency of the facts as constituting a defense. Goodrich v. Pendleton, 3 Johns. Ch. 384; McCloskey v. Barr, 38 Fed. Rep. 165; Pumpelly v. Green Bay Co., 13 Wall. 175; Farley v. Kittson, 120 U. S. 303 (7 Sup. Ct. Rep. 534). This answer alleged that valuable improvements in actual use for commerce, trade and business had been made upon said lands long prior to the 26th day of March, 1890, and that said improvements were, on March 26, 1890, in actual use for commerce, trade and business, and that the defendants were the owners of, and in possession of, such improvements. These allegations are all but legal conclusions. Poorman v. Mills, 35 Cal. 118 (95 Am. Dec. 90); McCloskey v. Barr, supra. The decision says the demurrer admits the truth of these allegations. But a demurrer admits the truth of such facts only as are well pleaded, and not of mere conclusions of law. Of what could these improvements consist that would bring the defendants within the statutes? It is clear that there were no docks, piers, wharves, or other conveniences of shipping, because it is declared, in the sixth paragraph, to be the intention of the defendants to erect and maintain such structures in the future. This court says they may not enlarge their present improvements; and their right to wharf out is precluded by the decision in Weber v. Board of Harbor Commissioners, and by the fact that either the upland owner or some one else may buy the area in front of them to the harbor line. I conclude, therefore, that there is nothing in the constitution or the statute which is hostile to the doctrine of riparian access and the right to wharf; that, if it is denied tentatively by § 1, art. 17, the proviso leaves it to the courts to say whether, under the *266law, such rights exist; and that upon the pleadings the judgment should have been sustained.
The court has found that upon authority a riparian proprietor on the shore of the sea or its arms has no rights, as against the state or its grantees, to continued access to the water, or to extend wharves in front of his land below high water mark. In the language of Mr. Lewis, in his work on Eminent Domain (p. 83), it has done so “by a narrow and technical course of reasoning, based upon the fact that the title to the soil is in the state or the public;” and has not, as I conceive, accepted the great weight of authority both in England and America. To my mind, in reading its conclusion, it has completely ignored the prime common source of the state’s title, and of the riparian claim to access, which is that the navigable waters are natural public highways. Yet, as compared with this matter of substance, all questions of reclamation, of accretion, and reliction, of fishery and sea weed, pale and fade into insignificance. It is as highways that the sovereignties of the world, and particularly our own, have any jurisdiction over the navigable waters, differing in any respect from their jurisdiction over the fast land, and their different jurisdiction is of precisely the-same character as the jurisdiction over highways upon the land. Under the constitution of the United States, congress has the power to regulate commerce between the states and with foreign nations; but, while under this power it has never yet undertaken to dictate concerning the manner of construction of any land highway not undertaken by itself, it has gone upon the water highways, both tide and fresh, and assumed .the broadest control, deepening channels, changing harbors, building dikes, and regulating the building of bridges, in all of which it has been sustained by the supreme court of the United States, solely because the waters are natural *267highways. But it is at this point that the opponents of the riparian right of access make their strong stand, and where the forces of the parties for and against meet in final conflict; and that the court did not see fit to allude to this phase of the question is greatly to be regretted. For the real question involved here is not whether the owner of upland bordering upon the sea has any adverse claim to the soil under the water, as against the state, but whether, being upon his own fast land, he can step therefrom upon the public highway, and there, as a member of the public, enjoy the public right of passage.
In the case at bar the appellants, possessing themselves of the exact line which borders the land and the highway, say to the land owners “You can reach the water by yonder street, or, if you will wait until we have built a wharf here, you can pass over it at the same rate of toll as any other person. In the mean time, you cannot pass at all.”
The appellants, however, in order to sustain their own position, are forced to maintain the very doctrine they fight against1 — that of the right of access. They oppose the upland owner’s access, but, having planted themselves in the highway, they propose to build wharves and maintain access themselves. By their improvements they propose to turn the shallows into land, and then will claim that access to the water is necessary to its enjoyment. But here is land formed by nature that since time was had no other outlet than over the sea, put there by nature as a highway. The land passed from the sovereign owner by right of discovery, the United States, by solemn patent to the appellee, who is now told that the highway he relied upon is forever closed without his consent and without any compensation for his loss. Has he been damaged? “ Actually, oh, yes,” will be admitted by his bitterest opponent 3 “but not in law, because the title to the land beneath this water is in the state.” But wherein does the nature *268of the state’s title to soil under navigable waters differ from that of its title to soil of a land highway ? No writer or court that I have been able to consult points out the distinction, if there be one, except the subjection of the state’s title in the submerged soil to the constitutional powers of congress. If the purpose to be subserved by the state’s holding the two titles are identical then, viz., the perpetuation of highways, it seems extremely difficult to argue on any secure or even plausible ground that the owner of land abutting on the sea has not the same right of access to and continuance of his highway as his neighbor who abuts upon a land highway. Certainly it is "not necessary to argue what the rights of an abutter on a road or street are. The state, or its hand-maidens, the county, township or municipal corporation, regulate and improve the way, but they cannot destroy it or injure the abutter’s direct access to it from every part of his frontage without compensation. A late writer on this subject says:
‘“Once a highway, always a highway,’ is an old maxim of the common law, to which we have often referred, and so far as concerns the rights of abutters, or others occupying a similar position, who have lawfully and in good faith invested money or obtained property interests in the just expectation of the continued existence of the highway, the maxim stills holds good. Not even the legislature can take away such rights without compensation.” Elliott, Roads & sf, p. 658.
To illustrate this by more explicit authority: It has long been settled that running a street railroad is a proper public use of a street, when built so as not to interfere unnecessarily with the public right to travel over it • and that the mere erection of such a structure on the surface of the street does not entitle an abutting owner to compensation, even when the fee of the street is in him. But in some large cities it became necessary to have elevated railroads to carry on the traffic. These were authorized by the leg*269islature of New York, with no provision for compensating abutters; and in a very recent ease where an elevated railroad had been built in front of his premises on Pearl street, an abutting owner sued the railroad company for damages. Abendroth v. Manhattan Ry. Co., 122 N. Y. 1 (19 Am. St. Rep. 461; 25 N. E. Rep. 496), The court of appeals in its decision said: “The term Abutting owner’ will be used in this judgment to denote a person having land bounded on the side of a public street, and having no title or estate in its bed or soil, and no interests or private rights in the street, except such as are incident to lots so situated. There is no finding that the plaintiff, or any one of his predecessors, ever had any title to or estate in the land whereupon this street is maintained, or any interest in the street except that of an abutting owner.” The court then recalls numerous cases where abutting owners, both in city and country, in England and America, had been allowed special damages for obstructions in highways not opposite their land, and not authorized by legislative enactment, as ivell as several late cases in that state where the same principle had been upheld, where the obstruction was by legislative authority. Speaking of these last cases it says s
“The judgments for damages which have been recovered and sustained against the elevated railroads do not and cannot rest on the ground that the roads are public nuisances, for they were constructed pursuant to statute; and besides, as before stated, a public nuisance does not create a private cause of action, unless a private right exists and is specially injured by it. The only remaining ground upon which they can and do stand is that, by the common law, the plaintiffs had private rights in the streets before the roads were built or authorized to be built. . „ „ The constitution of this state provides: Nor shall private property be taken for public use without just compensation.’ It is settled by Story v. N. Y. Elevated R. R. Co., 90 N. Y. 122 (43 Am. Rep. 146), and Lahr v. Metropolitan Elevated Ry. Co., 104 N. Y. 268, that such rights as the plaintiff has in *270Pearl street are private property, within the meaning of the constitutional provisions quoted. ... It follows that the authority conferred by the legislature to construct the road is not a defense to the action.”
As will be seen from the decision, so far as the public generally was concerned, no matter how great was the nuisance in the street, it could remain, because the legislature authorized it.
And while I am so near the subject, I will here refer to the case of Hoboken v. Railroad Co., 124 U. S. 656 (8 Sup. Ct. Rep. 643), relied on by the court to sustain its decision; for the student of that case, it seems to me, must see that the only matter there in issue and decided was whether the State of New Jersey, as the superior of the city of Hoboken, could wholly destroy the public right of passage over filled up lands at the end of a street, beyond the end of the street as originally dedicated. No pi’ivate citizen was complaining, and the court says, on page 693:
“The right insisted upon in these actions by the city of Hoboken is the public right, and not the right of individual citizens claiming by virtue of conveyances of lots abutting on streets made by Stevens or his successors in the title. The public right represented by the plaintiff is subordinate to the state, and subject to its control. The state may release the obligation to the public; may discharge the land of the burden of the easement, and extinguish the public right to its enjoyment. Whatever it may do in that behalf conclusively binds the local authorities, when, as in the present cases, the rights of action asserted are based exclusively on the public right.”
And it might have added that the legislature of New Jersey could have altogether destroyed the corporation of Hoboken, but it could not touch the right of a single lot owner, corporation or no corporation, to pass from his lot to the street, and thence abroad. The difficulty which the court finds in harmonizing Yates v. Milwaukee and the other leading cases in the United States supreme court with Ho*271boken v. Railroad Co., vanishes entirely when the right of the state to encumber a public highway, or to destroy it altogether, so far as the public right is concerned, is studied in connection with a case like that of Abendroik and the other New York elevated railroad cases, and the same principles are applied to both.
And now, the right to wharf is derived by strict analogy from the abutter’s right in connection with a land highway; for no one questions the right of an abutter, where the improved roadway covers but a narrow strip in the middle of the way, to build for himself a convenient means to reach the traveled track over the intervening land; and so, on the waterway, the navigable part of the water is the actual way, to which the wharf is the reasonable means of access. And, as the right of access to the road pertains to every portion of the abutter’s front, so the right to wharf belongs to all the riparian owner’s front. I know it is said, in response to this, that the abutter cannot charge a toll to‘any member of the public who goes upon his side-way. Granted; but there is no question here of charging wharfage, which must be always reasonable, and is always under the public control. Transportation Co. v. Parkersburg, 107 U. S. 691 (2 Sup. Ct. Rep. 732). It was strongly intimated in Yates v. Milwaukee that, whenever the waterway was made navigable up to the line of the upland owner’s land, he could then no longer maintain his right to project his wharf. But, except in very contracted waters, the cheaper and more practical way is to build out the wharves, instead of deepening the water. The deprivation of these private rights by the state, for its own public purposes, is the taking of property, whether on land or water, and must be compensated. Why, at this day, are these rights denied? I think this is the reason: Sometimes it happens that it is not necessary, for purposes of navigation, that the waterway should be as wide as *272nature has made it. Moreover, the waters have washed down the banks, and made shoals and flats, which can be filled up and made fast land, valuable for building, and even farming, purposes. The self-interest of upland owners has led them, in some instances, backed by their lawful riparian rights, to claim substantially the whole beneficial use of the entire area from the high water mark to the point of navigability, by which means, and the non-assertion of the state’s rights, they have filled up the flats, excluded the water, and made land of the whole. In some states, as Ehode Island and Minnesota, this has been conceded to them as a right, and the public has received nothing for its complaisance. This is not justice. The protest against such a monopoly has, as is often the case in such matters, overflown its proper bounds, and gone to the extent of denying all riparian rights. But there is a middle course, which is the right one in my judgment, and which the courts ought to pursue, as leading to the law of these cases. I regret that the decision here adopted follows one of the extremes, and not the middle course.
I now come to consider the cases cited by the court as requiring its conclusion. Theoretically that is not “land” which is beneath navigable water; from the high water mark all beyond is water. Grants of land stop at the margin, no matter how shallow or extensive may be the shoals beyond. Yet, although we do not endow the state as an ordináry landlord, we say that the title to the sea and river bottoms is in it. The state holds upland upon the same terms and with the same rights as a private citizen. 'We enforce this rule, even upon the federal government, in all but the matter of taxation and the right of eminent domain. There was a time when it was thought that the land beneath navigable waters belonged to the United States; but the supreme court in Pollard’s Lessee v. Hagan awarded it to the several states. Yet in that great case (3 How. 229) *273the court said that Alabama held these submerged lands as a part of her sovereignty and jurisdiction, not governed by the common law of England as it prevailed in the colonies before the revolution, but as modified by our own institutions; and that, “although the territorial limits of Alabama have extended all her sovereign power into the sea, it is there, as on the shore, but municipal power, subject to the constitution of the United States and the laws which shall be made in pursuance thereof.” And it is worthy of note that the eminent counsel, who successfully presented that case for the defendant, said s
“A right to the shore between high and low water mark is a sovereign right, not a proprietary one. Rivers do not pass by grant, but as an attribute of sovereignty. The right passes in a peculiar manner; it is held in trust for every individual proprietor in the state or the United States, and requires a trustee of great dignity. Rivers must be kept open; they are not land which may be sold. Martin v. Waddell”
I think there is a popular idea that Pollard’s Lessee v. Hagan in some way involved the question of riparian rights. On the contrary, it was a contest between a patentee of tide flats from the United States, who was not an upland owner, and a squatter on the tide flats, who had no license whatever from the State of Alabama. The same repute is true of Martin v. Waddell, 16 Pet. 367. But the case was this? The titles to nearly or quite all the land in New Jersey came from the grantees of the Duke of York, to whom Charles II, in 1664, in consideration of the annual payment of forty beaver skins, gave a charter bestowing upon his royal brother the sovereignty and proprietorship of all the lands, bays, waters, rivers, soils, fisheries, etc., within a vast area. The duke immediately parceled out his domain, under grants equally generous in their terms with that of the king to himself, and under one of these the proprietors of East Jersey became vested with all his rights in the lands and waters *274about Raritan Bay. In 1702 tbe proprietors surrendered to Queen Anne tbe sovereignty only; and, by tlie revolution, New Jersey became an independent state. The royal grants, however, were respected, and New Jersey had no public lands. The proprietors continued to make grants oí lands to colonists, and in a few instances attempted to convey exclusive rights of fishing to individuals in certain defined areas of Raritan Bay. In 1821 one Arnold, the possessor of such a fishery, sued one Mundy for trespass in entering the limits of his fishery and taking away oysters. The case ivas appealed on a judgment for defendant, and is reported in Arnold v. Mundy, 6 N. J. Law, 1 (10 Am. Dec. 356). The ground of the decision was that, although the king oí England could by his royal charter grant to a subject an indisputable title to any or all of the fast land, he could not and did not grant one inch of the soil beneath the Avaters to the Duke of York, because it belonged to the sovereignty, which Avas held in trust for the common public, and was returned to Queen Anne, to be devolved in turn upon the State of NeAV Jersey. After stating some of the dispositions which the state might make of these soils, the court said:
“The sovereign poAver itself, therefore, cannot, consistently Avith the principles of the laAV of nature and the constitution of a Avell-ordered society, make a direct and absolute grant of the Avaters of the state, divesting all the citizens of their common right [of fishery]. It would be a grievance which never could be long borne by a free people.”
In 1824 a statute of New Jersey gave to riparian owners the right to drive stakes in the waters of the bay, in front of their lands, to Avhich to fasten nets, they not interfering with the navigation or any fishery. Waddell drove stakes accordingly, within the lines of a several fishery theretofore granted by the proprietors, and Martin, the grantee of the fishery, brought ejectment. The cause resulted as did Arnold v. Mundy, and reached the supreme court oí *275the United States in 1842, where it was affirmed. The question here was, as in all cases of ejectment, upon the strength of plaintiff’s title, and had no bearing whatever upon any riparian rights of the defendant; nor did the fact that the defendant had a license from the state cut any figure in the decision, and the result would have been the same without it. The court said: “From the opinion expressed in Blundell v. Catterall, 5 Barn. & Ald. 287, and in Duke of Somerset v. Fogwell, 5 Barn. & C. 883, the question whether since Magna Gharta the king could grant to a subject a portion of the soil covered by the navigable waters of the kingdom so as to give him an immediate and exclusive right of fishery, either of shell fish or floating fish, within the limits of his grant, must be regarded as settled in England against the right of the king.” The case of Willson v. Marsh Co., 2 Pet. 245, decided in 1829, merely held that, in the absence of congressional legislation, the state of Delaware could authorize the damming of an inconsiderable, sluggish creek for the purpose of facilitating the owners of its marshy shores in reclaiming them, so that the health of the community could be bettered ; and that a citizen of another state could not complain of the obstruction. McCready v. Virginia, 94 U. S. 391 (1876), decided that a state held the tide waters, and the fish in them, for its own people, and not for the people oí another state, and that a statute prohibiting the citizens of any other state from taking the fish was, “in effect, nothing more than a regulation of the use by the people oí their common property,” and therefore no denial of the constitutional right that the citizens of each state have to all the immunities and privileges of citizens oí the several states. Barney v. Keokuk, 94 U. S. 324, confirmed the claim of the state of Iowa to the title of the Mississippi to high water mark; but, as the main point in the case, held that one who has dedicated a street parallel to navigable *276water cuts himself off from riparian ownership, and yields to the public, in this instance the city of Keokuk, the right to wharf out as an incident of the public use of the street. Barney’s contention was that, as owner of the land to the middle of the river, his dedication only extended to the water’s edge, and that the filling beyond that line was a trespass on his land.
It will be seen from the opinion of the court here that its decision is based mainly upon these United States supreme court cases. It is worthy of remark that they have not been so interpreted in any but a very small minority of the states; and the supreme court itself has never in a single instance based its ruling in a case, where the riparian right of wharfage was in issue, upon any state statute or ascertained custom or usage. In its most clearly cut decision, Yates v. Milwaukee, no such interpretation was allowed to interfere with its declaration of a riparian right of wharfage in Tates, although he was contending, not only against the city of Milwaukee, but against the state of Wisconsin, which had chartered the city to regulate the wharves on her water front, and herself to build and maintain such aids to navigation at the ends of streets. In Weber v. Commissioners, 18 Wall. 57, notwithstanding the language quoted by the court in its opinion, Judge Field distinctly and broadly announced the adherence of the supreme court to the doctrine of Yates v. Milwaukee, and showed that Weber was not a riparian owner. It is worth remembering, at this point, that San Francisco was the successor of a Mexican pueblo, and that the municipal corporation was the owner of all the land to high water mark; so that when the State of California fixed the harbor line, and surrendered the tide lands within it to the city, it was making the surrender to a riparian owner. Hart v. Burnett, 15 Cal. 530.
Inasmuch as the cases above noted are chiefly relied upon *277to overcome the force of Dutton v. Strong, Yates v. Milwaukee, and Railroad Co. v. Schurmeir,. and as none of them involved the matter here in issue, I will briefly allude to these three cases, which it is agreed do touch the point. It is urged that there was a difference between the fresh water rules and the salt water rules; or that the upland owner had already built his wharf, presurably under state license; or that there was some unmentioned statute on which the court was relying, etc. But if any such elements did enter into the consideration of those cases, the published decisions, from syllabus to signatures, including briefs of counsel, fail to note the fact. Their declarations are broad and general, and, if we may rely on anything in judicial decisions, we ought to be able to do so here. Each of the cases was quoted iu the succeeding ones, and all have been cited often and again by the supreme court, and by almost every federal and state court. Yates v. Milwaukee is the leader, and that ivas a case in which the state’s authority was indirectly, but very materially, in question. So in Railroad Co. v. Schurmeir, the defendant had the state’s title to the land over which the plaintiff claimed to exercise his right of access. Since those decisions there is, I believe, not a single case in the federal or state reports where the principles therein laid down are doubted or departed from. On the contrary, they have been often cited, always to the effect contended for here, and to the frequent overruling of contrary holdings. It is the same with the law-writers who have embraced this subject in their works, with a single exception. I mention this, not as arguing that numbers make the law, but to show that the profession has not understood those decisions to have been pronounced with any of the qualifications and reservations insinuated here; and I conclude with the proposition, taken from these cases, and never denied by the supreme court of the United States,, that a riparian owner on the sea shore has a natural *278right of access, and a right to construct a landing, wharf or pier for his own use, or for the use of the public, which is a vested^ right or appurtenance to his land under the common law of real property as it exists in the United States, without any reference to statutory license or customary usage.
In support of this position I cite Ang. Tide Waters, 24 et seq., 224 et seq.; Cooley, Const. Lim. (5th ed.), p. 675, note 1; Ang. Water Courses (7th ed.), 732; 3 Washb. Real Prop. (5th ed.), 445; Gould, Waters, §§ 148-154; Lewis, Em. Dom., §§ 77 — 83; Dill. Mun. Corp. (4th ed.), § 106; Washb. Easem. (4th ed.), 324; Houck, Rivers, §§ 280, 281; 6 Atner. & Eng. Enc. Law, 558; 28 MyePs Fed. Dec., tit. “Riparian and Littoral Proprietors”; 3 Kent Comm. (13th ed.), p. 413, note; Kerr, Inj., pp. 264, 265. Mr. Wood, in his Law of Nuisances, is, I believe, the only modern text-book writer who maintains the opposite ground. But this author does not attempt to misconstrue Yates v. Milwaukee, or find excuses for this ruling. On the contrary, he attacks it boldly, characterizing the language of it as “mere dictum,” and declares the principle established by it as “wholly uusustained by any authority.” We are not accustomed to thus lightly- treat decisions of that great court, but the attack thus made is admirable for its audacity. Lyon v. Fishmongers’ Co., 17 Moak, Eng. R. 51, is also explained away by this court as never before. Mr. Wood found no explanation. He quotes at length from the opinions of Lords Cairns, Chelmsford, and Selborne, and then says:
“Thus it will be seen that there is considerable conflict upon the question discussed in the note, but, while we believe that the doctrines advanced in this case are utterly fallacious, and unsustained in principle as they are upon authority, it will not be profitable to pursue the matter further; but, as it is the business of an author to give the law as he finds it, I have felt constrained to give the lead*279ing portions of the opinions of the lords justices in the case, that the question may be fairly presented.”
I take it that the author “gives the law as he finds it” when he quotes the opinion of the two highest courts of the civilized world, although he personally does not agree with the correctness of their decision.
The court assumes that inasmuch as many of the states have long had statutes regulating the riparian owner’s exercise of his right of wharfage, and in many instances enlarging it, therefore his right rests entirely upon the statute of his state. I do not see why it should be so regarded, since we constantly find what has always been the law enacted into statutory form j and we might as consistently say that the state’s title to the tide and shore lands is dependent solely upon article 17 of the constitution. It is sufficient to say that the courts of the states alluded to have not taken any such position, and I shall now cite some eases showing this to be the fact. One of the oldest of these statutes is that of Maryland, in 1745; but in Railroad Co. v. Chase, 43 Md. 23, the court said: “These riparian rights [of accretion and wharfage], founded on the common law, are property, and are valuable] and, while they must be enjoyed in due subjection to the rights of the public, they cannot be arbitrarily or capriciously destroyed or impaired. They are rights of which, when once vested, the owner can only be deprived in accordance with the law of the land, and, if necessary that they be taken for public use, upon due compensation,-” citing Yates v. Milwaukee. In New York, although for many years the courts have been handicapped by Gould v. Railroad Co., as a settled rule of property, in Mayor, etc., v. Hart, 95 N. Y. 443, the court said:
“ But it shocks every notion of justice and right to say that the riparian owner upon navigable water has no equities by reason of that ownership. It is a doctrine which *280is repudiated by the entire legislation of our own state. . ■ . And whenever and wherever the state has granted to the city of New York exterior lands, under water, it has accompanied the grant with pre-emption rights to the adjacent owners. It is idle to say that all this has been done of pure grace, and without any equity in the abutters. There was reason for doing it, and justice in the act. Granting, as has been held, that the riparian owner has no legal or equitable right enforceable as such against the public right, it is nevertheless true that out of his situation upon the bank, and the convenience and benefit of the water front, he suffers peculiar damage and individual injury when cut off by the public use.”
If stronger language was needed to show that the New York court of appeals would now overturn Gould v. Railroad Co. if it could, it is to be found in Rumsey v. Railroad Co., 114 N. Y. 423 (21 N. E. Rep. 1066, and 25 N. E. Rep. 1080). Rhode Island has always maintained the doctrine contended for without reference to any statute. Providence Steam Engine Co. v. Providence, etc., S. S. Co., 12 R. I. 348 (34 Am. Rep. 652); Clark v. Peckham, 10 R. I. 35. Connecticut in like manner. Simons v. French, 25 Conn. 346; State v. Sargent, 45 Conn. 358. This case contains an eminently fair discussion of the powers of the state. In New Jersey the courts maintained the rule until Stevens v. Railroad Co., 34 N. J. Law, 532 (3 Am. Rep. 269) (see Keyport, etc., Co. v. Farmers’ Transp. Co., 18 N. J. Eq. 516; Gough v. Bell, 22 N. J. Law, 441; Bell v. Gough, 23 N. J. Law, 624), when in a long discussion, not in any wise necessary to the decision of the case, the court announced that riparian owners had no rights which could be injured by the state, but at the same time sustained a judgment for injuries of precisely the character discussed, in all essential parts. The decision on the main point, for which the case is celebrated, was based on the English case of Duke of Buccleuch v. Board of Works, L. R. 5 Exch. 221, which was reversed after-wards in the house of lords (L. R. 5 H. L. 418), and still *281further overthrown by Lyon v. Fishmongers' Co., 17 Moak, Eng. R. 51, on the very point relied on. The legislature of New Jersey immediately amended the wrong done by this decision by its act of 1869. Tinicum Fishing Co. v. Carter, 61 Pa. St. 21 (100 Am. Dec. 597), says:
“ The state can grant authority to make such erections [of structures below high water] either to the riparian owner or to others, so long as the riparian owner is not thereby deprived of access to and the use of the river as a public highway, which is implied, if not expressed, in the grant to him of land bounded on the stream.”
In North Carolina, Bond v. Wool, 107 N. C. 139 (12 S. E. Rep. 281), is the latest of several cases on this subject, and there the court said:
“In the absence of any special legislation on the subject, a littoral proprietor and a riparian owner, as is universally conceded, have a qualified property in the water frontage belonging by nature to their land; the chief advantage growing out of the appurtenant estate in the submerged land being the right of access over an extension of their water fronts to navigable water, and the right to construct wharves, piers or landings, subject to such general rules and regulations as the legislature, in the exercise of its powers, may prescribe for the protection of the public rights in rivers or navigable water.” v
It will be said that the phrase, “in the absence of any special legislation on the subject,” means, “unless there be special legislation otherwise;” but it is not so. The sense is, “without any legislation to that effect,” and the decision shows it. Bond v. Wool is supported by decisions in other states, old and new, in numerous cases, of which I mention one or more in each, viz.: In Michigan: Rice v. Ruddiman, 10 Mich. 125; Lincoln v. Davis, 53 Mich. 375 (51 Am. Rep. 116; 19 N. W. Rep. 103). In Indiana: Bainbridge v. Sherlock, 29 Ind. 364 (95 Am. Dec. 644). In Wisconsin: Delaplaine v. Railroad Co., 42 Wis. 214 (24 Am. Rep. 386). In Minnesota: Brisbine v. Railroad Co., 23 *282Minn. 114. In Missouri: Meyers v. St. Louis, 8 Mo. App. 266, affirmed, 82 Mo. 367. In Illinois: Railroad Co. v. Stein, 75 Ill. 41. In Kentucky: Thurman v. Morrison, 14 B. Mon. 367. In Ohio: Hickok v. Hine, 23 Ohio St. 523 (13 Am. Rep. 255). In Arkansas: Organ v. Railroad Co., 51 Ark. 235 (11 S. W. Rep. 103), and cases cited. In California: Shirley v. Bishop, 67 Cal. 543 (8 Pac. Rep. 82). In Oregon: Wilson v. Welch, 12 Or. 353 (7 Pac. Rep. 341); Parker v. Packing Co., 17 Or. 510 (21 Pac. Rep. 822).
Of these states, at least Missouri, Kentucky, Arkansas, North Carolina, California and Oregon stop the upland title at high water mark. Cases to the same undoubted effect in the United States courts are: Bowman v. Wathen, (Ind.) 2 McLean, 376; Packet Co. v. Atlee, (Iowa) 2 Dill. 479; affirmed, 21 Wall. 389; State v. Railway Co., 33 Fed. Rep. 730; Hollingsworth v. Parish of Tensas, 17 Fed. Rep. 109, 113; Rutz v. St. Louis, (Mo.) 3 McCrary, 261; Transportation Co. v. Parkersburg, 107 U. S. 699 (2 Sup. Ct. Rep. 732); Potomac Steam Boat Co. v. Upper Potomac Steam Boat Co., 109 U. S. 672 (3 Sup. Ct. Rep. 445). In Van Dolsen v. Mayor, 17 Fed. Rep. 817, decided in 1883, the facts were precisely those of the case at bar, and after considering all of the cases, both English, state and federal, the court holds that the New York elevated railroad cases are decisive of the law in that state, since there is no difference between the principles applying to the land way and the waterway; and, further, that in view of Yates v. Milwaukee, Lyon v. Fishmongers’ Co., and other like cases, Gould v. Railroad Co., 6 N. Y. 523; Stevens v. Railroad Co., 34 N. J. Law, 532 (3 Am. Rep. 269); Lansing v. Smith, 4 Wend. 9 (21 Am. Dec. 89), and Furman v. Mayor, etc., 10 N. Y. 567, are no longer to be regarded as controlling. There the lessee of the riparian owner sought an injunction to prevent the city of New York, which was the owner of the land between high and low water, from filling up the *283flat and obstructing tbe way, and was held to be entitled to the relief asked.
This court, I think, misreads the case of Lyon v. Fishmongers’ Co., when it gives importance to the term “privilege,” as though the right sustained in Lyon were a concession of statute or usage merely. On the contrary, each of the lords who delivered an opinion was pronouncedly clear that the right was by nature. Said Lord Selboene:
“The rights of a riparian proprietor, so far as they relate to any natural stream, exist jure natural, because his land has by nature the advantage of being washed by the stream; and, if the facts of nature constitute the foundation of the right, I am unable to see why the law should not recognize and follow the course of nature in every part of the same stream. . . . Even if it could be shown that the riparian rights of the proprietor of land on the bank of a tidal navigable river are not similar to those of a proprietor above the flow of the tide, I should be of the opinion that he had a right to the river frontage belonging by nature to his land, although the only practical advantage of it might consist in the access thereby afforded him to the water, and the right of navigation common to him with the rest of the public. Such a right of access is his only, and is his by virtue and in respect of his riparian property; it is wholly distinct from the public right of navigation.”
No other state court has interpreted this case and the opinions of the judges to mean anything but what they say; and a very high English authority, the Encyclopaedia Britannica, cites the case in the concluding words of its article on riparian laws, in this way ;
“It should be noticed that rights of the public may be subject to private rights. Where the river is navigable, although the right of navigation is common to the subject of the realm, it may be connected with a right to exclusive access to riparian land, the invasion of which may form the ground for legal proceedings by the riparian proprietor.”
*284Says Judge Dillon, in his Municipal Corporations, § 106 (4th ed.):
“By the common law the riparian owner has the right to establish a wharf on his own soil, this being a lawful use of the land. The right is judicially recognized in this country, and riparian owners on ocean, lake or navigable river have, in virtue of their proprietorship, and without special legislative authority, the right to erect wharves, quays, piers and landing places on the shore, if these conform to the regulations of the state for the protection of the public, and do not become a nuisance by obstructing the paramount right of navigation. This right has been exercised by the owners of the adjacent land from the first settlement of the country.”
The idea of “purpresture” furnishes forth a great difficulty in the mind of the court. There is a short and comprehensive history of that portentous institution in People v. Davidson, 30 Cal. 379, from which it appears to be not much more than an ancient prerogative ghost, whose original substance has been completely emasculated by the later law. Suffice it to say that whether the doctrine of purpresture, as applied to wharves extended by riparian owners, has any force in this country or not, it never, in its palmiest days, had the effect of permitting the king to shut off the riparian owner of land from access to the sea by an obstruction of any kind placed in the highway, which is the real ultimate point in issue in this case.
In .conclusion, I recur to the act of 1854, to remark that if that act is to be taken as now repealed, and if riparian owners have not the natural right of access and wharfage, then there is not, in the State of Washington, any authority under which the slightest convenience can be erected or maintained in aid of navigation, excepting in front of incorporated towns; and all the accumulations of labor and wealth, already expended by private enterprise in building ap a commerce second to none in present importance and *285future promise, are laid at the mercy of a public policy which has not seen its equal since men began to “ go down in ships.” For what? To maintain an idea of “ legal title ” and royal sovereignty, which has been repudiated for generations, and which now at this day says to the common people of Washington; “The shores of your great inland sea, and of your hundred rivers, are walled in by the state until such time as, after survey, appraisement, coutests, slow legislative proceedings and what not, the speculator on' your necessities shall have loaded himself with tide land patents, and fattened with your fees for crossing his c land.5 ” The simple logger may not roll the hard won product of his toil down the slope of his land and into the water, because some shrewd watcher of the land office has bought the shore while his back was turned. This is making the waters a public highway with a vengeance. But the illustration is just, because it refers to the very use made every day of our shores in hundreds of places without wharves, docks or piers, ánd where there is no question of purpresture, but only the right of access is availed of. It involves the principle of the case in homely, practical form. Conceiving that no such conclusions were necessarily involved in the constitution or the statute, I dissent from the idea that any such policy was intended to be adopted, even though it were lawful to do so.